Title: To James Madison from Isaac Cox Barnet, 19 December 1804 (Abstract)
From: Barnet, Isaac Cox
To: Madison, James


19 December 1804, Paris. “In conformity to the Letter from the Board of this date, I have drawn upon your Department at 30 Days Sight, the four following Bills, being for the ballance due me for Salary as Commissr. under the Convention of April 30th. 1803—agreeably to the Statement enclosed—Viz:


$.1984.—
Draft to the Order of Malletfreres & Co.


 " 2000.  
"
to my Order—


 " 1500.  
"
Ditto


& "  819.99
"
Ditto—Together Six thousand three hundred and


$.6303.99.

three Dollars and ninety nine Cents.


“I have Stated the rate of exchange in my Accompt upon the Same principle as that of the Board & Col. Mercer’s—Subject to the same conditions—and as the charge for salary, made by the latter, differs from mine, he has authorized me to observe to you, that tho’ he thinks the claim just, he has declined making his to the Same extent at this time, for particular reasons connected with some circumstances and certain insinuations made here, which relate to an early period of the transactions of the Board—and which he will probably have the Satisfaction of explaining to you on his return to America.
“The Accompt made out on the 1st. inst. for the Minister of the U:S. at this Court, and accompanying the Letter & Documents from the Board sent herewith, will Shew, that though M: Maclure declines accepting any Salary, he concurs in the principle upon which my charge is made—and I am equally authorized by him to add, that as our meetings were continued daily, & the Office and papers of the Board kept open to this day for arrangement & settlement—he would think himself entitled to the Same were he disposed to accept any retribution for his time & Services.
“As I am uncertain whether a Copy of our Commissions was sent by Mr. Livingston, to your Department—I now transmit one with an Extrac⟨t⟩ from the Register of the Board—which may Serve in the Settlement of our individual Accompts.”
